         Case 1:18-cr-00526-AJN Document 307 Filed 09/09/20 Page 1 of 1


UNITED STATES DISTRICT COURT                                                            9/9/20
SOUTHERN DISTRICT OF NEW YORK


  United States of America,


                –v–                                                        18-CR-526 (AJN)

                                                                                ORDER
  Envert Francisco-Ovalle,

                        Defendant.



ALISON J. NATHAN, District Judge:

       The Government is hereby ORDERED to respond to Defendant Francisco-Ovalle’s

emergency motion for compassionate release, Dkt. No. 306, on or before September 15, 2020.

Defendant’s reply, if any, is due by September 18, 2020.


       SO ORDERED.

Dated: September 9, 2020                         __________________________________
       New York, New York                                 ALISON J. NATHAN
                                                        United States District Judge
